Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 16/947,039 filed on 07/15/2020. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. REPUBLIC OF KOREA 10-2019-0085099 filed on 07/15/2019, has been made of record.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 01/27/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9, 11, 13-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Lee et al. (US 20190103954 A1; hereinafter “Lee”).

Regarding claim 1, Lee discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a radio resource control (RRC) message including information on an identifier to indicate a secondary cell (Scell), information on at least one bandwidth part (BWP) of the Scell and information including first information on a first BWP to be used as dormant BWP among the at least one BWP and second information on a second BWP to be activated as non-dormant BWP from dormant BWP ([0089] In some cases, for an SCell configured with one or more BWPs, a default BWP may be a dormant or zero BWP, e.g., a BWP with null attributes including zero bandwidth. In some examples, the zero BWP may be implicitly configured for each SCell, and may be associated with BWP identifier (ID) of zero…Each of the BWPs of the SCell may be associated with a respective BWP ID field (e.g., BWP code point) (= information on an identifier to indicate a secondary cell (Scell)); [0093] each entry in the table has a combination of activated and deactivated BWPs…In some cases, the table of combinations may be configured at the UE 115-a in radio resource control (RRC) signaling; [0104] and Fig. 5: At 510, the base station 105-b may configure BWPs of the connection 505…, the configuration may include a table with entries that correspond to different combinations of BWPs that may be activated or deactivated. In some cases, the configuration may include an ordering of the BWPs that may be used to identify activated or deactivated BWPs in a bitmap.); 
receiving, from the base station, downlink control information (DCI) including a bitmap associated with a BWP activation of the Scell; and activating a BWP identified based on the identifier, the bitmap, and at least one of the first information or the second information ([0089] To activate one or more SCells, the base station may transmit a DCI on an active BWP of a PCell; [0090] The base station may activate the SCell with a BWP DCI transmitted on the active BWP of the PCell…For SCell BWP activation from PCell, the BWP DCI may contain a carrier indicator field (CIF) to indicate the SCell, as well as the BWP ID for the BWP to be activated on that SCell; [0107] and Fig. 5: The base station 105-b may transmit DCI 530 to the UE 115-b. As discussed above, in some cases the DCI 530 may indicate that the one or more BWPs are to be activated…; [0108] and Fig. 5: The UE 115-b may, at 535, identify the activated BWPs. In some cases, the activated BWPs may be determined based on an index provided in the DCI that indicates a table entry with an associated combination of activated and deactivated BWPs. In some cases, the DCI may include a bitmap that indicates which BWPs are activated and deactivated.).

Regarding claim 3, Lee discloses the limitations of claim 1 as set forth, and Lee further discloses wherein activating the BWP comprises, in case that a bit of the bitmap corresponds to dormancy of the Scell, activating the first BWP of the Scell ([0078] if the base station 105 decides that the UE 115 may use a secondary CC (e.g., due to a low data traffic), the base station 105 may format the first DCI to include an indication to activate a secondary CC. The secondary CC may be configured with a default BWP, which may be a dormant or zero BWP indicated as active… If the base station 105 determines that a BWP that is not a zero BWP should be active, the indication to activate the secondary CC may include an indication to activate one or more BWPs, that are not a zero BWP; [0104] and Fig. 5: the configuration may include an ordering of the BWPs that may be used to identify activated or deactivated BWPs in a bitmap; [0134] a bitmap indicating which of the set of BWPs are active and inactive; indicates that the bitmap includes dormant BWP also).  

Regarding claim 4, Lee discloses the limitations of claim 1 as set forth, and Lee further discloses that in case that the activated BWP is the first BWP, stopping monitoring a physical downlink control channel (PDCCH) for the Scell and performing channel state information (CSI) measurements for the Scell ([0043] the UE may, in some examples, monitor and report CSI of only the selected BWP upon receiving the DCI without grant; stopping the monitoring of any further PDCCH carrying a DCI is implied as soon as the first BWP is selected.).  

Regarding claim 5, Lee discloses the limitations of claim 1 as set forth, and Lee further discloses wherein activating the BWP comprises, in case that a bit of the bitmap corresponds to non-dormancy of the Scell and a current active BWP of the Scell is the first BWP, activating the second BWP of the Scell ([0081] In some cases, a first BWP may be active by default and a second BWP may be inactive by default, and the base station 105-a may activate the second BWP through transmitting a DCI to the UE 115-a that indicates the second BWP is to be activated, in which the DCI does not include a grant of resources for the second BWP; [0093] each entry in the table has a combination of activated and deactivated BWPs (= non-dormancy BWP)…In some cases, the table of combinations may be configured at the UE 115-a in radio resource control (RRC) signaling; [0104] and Fig. 5: the configuration may include an ordering of the BWPs that may be used to identify activated or deactivated BWPs in a bitmap.).  

Claim 7 is rejected on the same grounds set forth in the rejection of claim 1. Claim 7 recites similar features as in claim 1, from the perspective of a method for a base station.

Regarding claim 9, Lee discloses the limitations of claim 7 as set forth, and Lee further discloses wherein the first BWP of the Scell is activated in case that a bit of the bitmap corresponds to dormancy of the Scell ([0078] if the base station 105 decides that the UE 115 may use a secondary CC (e.g., due to a low data traffic), the base station 105 may format the first DCI to include an indication to activate a secondary CC. The secondary CC may be configured with a default BWP, which may be a dormant or zero BWP indicated as active… If the base station 105 determines that a BWP that is not a zero BWP should be active, the indication to activate the secondary CC may include an indication to activate one or more BWPs, that are not a zero BWP; [0104] and Fig. 5: the configuration may include an ordering of the BWPs that may be used to identify activated or deactivated BWPs in a bitmap; [0134] a bitmap indicating which of the set of BWPs are active and inactive; indicates that the bitmap includes dormant BWP also), and 
wherein the second BWP of the Scell is activated in case that the bit of the bitmap corresponds to non-dormancy of the Scell and a current active BWP of the Scell is the first BWP ([0081] In some cases, a first BWP may be active by default and a second BWP may be inactive by default, and the base station 105-a may activate the second BWP through transmitting a DCI to the UE 115-a that indicates the second BWP is to be activated, in which the DCI does not include a grant of resources for the second BWP; [0093] each entry in the table has a combination of activated and deactivated BWPs (= non-dormancy BWP)…In some cases, the table of combinations may be configured at the UE 115-a in radio resource control (RRC) signaling; [0104] and Fig. 5: the configuration may include an ordering of the BWPs that may be used to identify activated or deactivated BWPs in a bitmap.).

Claims 11 and 13-15 are rejected on the same grounds set forth in the rejection of claims 1 and 3-5, respectively. Claims 11 and 13-15 recite similar features as in claims 1 and 3-5, respectively, from the perspective of an apparatus for a terminal. Lee further discloses an apparatus for a terminal in a wireless communication system, comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the recited functions ([0115], [0122], [0139] and Figs. 6-7 and 9).

Claims 17 and 19 are rejected on the same grounds set forth in the rejection of claims 7 and 9, respectively. Claims 17 and 19 recite similar features as in claims 7 and 9, respectively, from the perspective of an apparatus for a base station. Lee further discloses an apparatus for a base station in a wireless communication system, comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the recited functions ([0146], [0154], [0171] and Figs. 10-11 and 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 2, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of 3GPP R1-1907306 (Qualcomm Incorporated, 3GPP TSG-RAN WG1 #97, Reno, USA, 13th – 17th May, 2019; hereinafter “NPL1”).

Regarding claim 2, Lee discloses the limitations of claim 1 as set forth, and Lee further discloses as a response to the DCI, skipping transmitting, to the base station, the HARQ information in case that the DCI does not include the scheduling information ([0107] The base station 105-b may transmit DCI 530 to the UE 115-b. As discussed above, in some cases the DCI 530 may indicate that the one or more BWPs are to be activated, and does not include a grant for the one or more BWPs; Fig. 5 indicates no HARQ-ACK in this case).
But Lee does not disclose “as a response to the DCI, transmitting, to the base station, hybrid automatic repeat request (HARQ) information in case that the DCI includes scheduling information including at least one of downlink assignment or uplink grant”.
However, in the same field of endeavor, NPL1 discloses receiving, from the base station, downlink control information (DCI) including a bitmap associated with a BWP activation of the Scell (Sec. 2.2.1: The actual signaling mechanism to put SCell in-and-out of dormant BWP can be done via specialized BWP DCI signaling on the PCell (referred to as Alt-1, or explicit signaling)…; Sec. 2.3.1: For signaling SCell activation with the new DCI interpretation, the SCell control bitmap can be similar to the bitmap in legacy SCell activation MAC-CE;); and 
as a response to the DCI, transmitting, to the base station, hybrid automatic repeat request (HARQ) information in case that the DCI includes scheduling information including at least one of downlink assignment or uplink grant (Sec. 2.3: Additionally, UE is expected to send HARQ acknowledgement on the configured PUCCH resource (= scheduling information including uplink grant for PUCCH) associated with the DCI (e.g. Format 1-0 and/or Format 1-1).


Claim 8 is rejected following the same rationale as set forth in the rejection of claim 2. Claim 8 recites similar features as in claim 2, from the perspective of a method for a base station.

Claim 12 is rejected on the same grounds set forth in the rejection of claim 2. Claim 12 recites similar features as in claim 2, from the perspective of an apparatus for a terminal. Lee further discloses an apparatus for a terminal in a wireless communication system, comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the recited functions ([0115], [0122], [0139] and Figs. 6-7 and 9).

Claim 18 is rejected on the same grounds set forth in the rejection of claim 8. Claim 18 recites similar features as in claim 8, from the perspective of an apparatus for a base station. Lee further discloses an apparatus for a base station in a wireless communication system, comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the recited functions ([0146], [0154], [0171] and Figs. 10-11 and 13).

Claims 6, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hong (WO 2019182287 A1).

Regarding claim 6, Lee discloses the limitations of claim 1 as set forth, and Lee further discloses wherein the Scell of the terminal is a cell other than a physical uplink control channel (PUCCH) Scell ([0107] The base station 105-b may transmit DCI 530 to the UE 115-b. As discussed above, in some cases the DCI 530 may indicate that the one or more BWPs are to be activated, and does not include a grant for the one or more BWPs).
 But Lee does not disclose “wherein the Scell of the terminal is a cell other than a special cell (SpCell) or a physical uplink control channel (PUCCH) Scell”. 
However, in the same field of endeavor, Hong discloses wherein the Scell of the terminal is a cell other than a special cell (SpCell) or a physical uplink control channel (PUCCH) Scell (P. 30, Lines 2-7: In addition to a special cell (SpCell) such as PCell or PSCell or activation of one SCell, one BWP may be initially activated without receiving a PDCCH indicating one downlink allocation or one uplink grant (indicating not a physical uplink control channel (PUCCH) Scell). The active BWP for one serving cell is indicated by RRC or PDCCH… Upon addition of SpCell or activation of a SCell, one BWP is initially active without receiving PDCCH indicating a downlink assignment or an uplink grant; thus, the Scell of the terminal is a cell other than a special cell (SpCell).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee as applied to claim 1, based on the above teaching from Hong and the further teaching from Lee, to derive the limitations of claim 6, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been 

Claim 10 is rejected on the same grounds set forth in the rejection of claim 6. Claim 10 recites similar features as in claim 6, from the perspective of a method for a base station.

Claim 16 is rejected on the same grounds set forth in the rejection of claim 6. Claim 16 recites similar features as in claim 6, from the perspective of an apparatus for a terminal. Lee further discloses an apparatus for a terminal in a wireless communication system, comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the recited functions ([0115], [0122], [0139] and Figs. 6-7 and 9).

Claim 20 is rejected on the same grounds set forth in the rejection of claim 10. Claim 20 recites similar features as in claim 10, from the perspective of an apparatus for a base station. Lee further discloses an apparatus for a base station in a wireless communication system, comprising: a transceiver; and a controller coupled with the transceiver and configured to perform the recited functions ([0146], [0154], [0171] and Figs. 10-11 and 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ericsson (3GPP TSG-RAN WG1 #97, Reno, USA, 13th – 17th May, 2019; R1-1907333) – Periodic CSI reporting on RRC configured activated Scells.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471